Exhibit 10.42
 
CHANGE OF CONTROL AGREEMENT
 
This CHANGE OF CONTROL AGREEMENT (this “Agreement”) is made and entered into as
of January 1, 2010, by and between IR BioSciences Holdings, Inc., a Delaware
corporation (the “Company”) and John Fermanis (the “Executive”).
 
RECITALS
 
WHEREAS, Executive is the Chief Financial Officer of the Company;
 
WHEREAS, Board recognizes the possibility of a future Change of Control (as
hereinafter defined), which may alter the nature and structure of Company, and
recognizes that the uncertainty regarding the consequences of such an event
adversely affects Company’s ability to retain Executive;
 
WHEREAS, in order to induce Executive to retain employment with the Company, the
Board and Company desire to provide benefits to Executive in the event
Executive’s employment is terminated under certain circumstances involving a
Change of Control, and the Executive desires to be so induced; and
 
WHEREAS, Company and Executive desire to set forth in writing the terms and
conditions of their agreement with respect to Company’s provision of benefits to
Executive in the event Executive’s employment is terminated under certain
circumstances involving a Change of Control.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual covenants and obligations herein
contained, it is mutually agreed between the parties hereto as follows:
 
1. Term.  This Agreement shall commence on the Execution Date of this Agreement
and shall continue until the earlier of the following:  (a) prior to a Change of
Control Date, the date of termination of Executive’s employment with Company; or
(b) subsequent to a Change of Control Date the earlier of (x) the date of
termination of Executive’s employment with the Company absent Involuntary
Termination or (y) the one-year anniversary of a Change of Control Date.
 
2. At-Will Status.  Notwithstanding any provision of this Agreement, Executive
is employed at-will , so that Executive, on the one hand,  or Company, on the
other hand, may terminate Executive’s employment at any time, with or without
notice, for any or no reason.
 
3. Definitions.  As used in this Agreement, the following terms shall have the
meanings set forth herein:
 
“Affiliate” means any entity that is part of a controlled group of corporations
or is under common control with Company, as applicable, within the meaning of
Sections 1563(a), 404(b) or 414(c) of the Code.
 
 
 

--------------------------------------------------------------------------------

 
 
“Board” means the Board of Directors of Company.
 
“Cause” shall mean (i) a material act of dishonesty in connection with the
Executive’s responsibilities as an Executive of Company; (ii) the Executive’s
conviction of, or plea of nolo contendere to, a felony or a crime involving
moral turpitude, (iii) the Executive’s gross misconduct which has a material
adverse effect on the Company, or (iv) the Executive’s consistent and willful
failure to perform his or her employment duties where such failure is not cured
within thirty (30) days after written notice to Executive by Company.
 
 “Change of Control” shall mean a Company Change in Control.
 
“Change of Control Date” means the date on which a Change of Control occurs.  If
any such change in control occurs on account of a series of transactions, the
“Change of Control Date” is the date of the last of such transactions.
 
“Code” means the Internal Revenue Code of 1986, and any amendments thereto.
 
“Company Acquiring Person” means that a Person, considered alone or as part of a
“group” within the meaning of Section 13(d)(3) of the Exchange Act, as amended,
other than an Initial Member or any Affiliate, is or becomes directly or
indirectly the beneficial owner (as defined in Rule 13d-3 under the Exchange
Act) of securities representing more than fifty percent (50%) of the Company’s
then outstanding securities entitled to vote generally in the election of the
Board.
 
“Company Change in Control” means (i) a Person is or becomes a Company Acquiring
Person; (ii) holders of the securities of Company entitled to vote thereon
approve any agreement with a Person, (or, if such approval is not required by
applicable law and is not solicited by Company, the closing of such an
agreement) that involves the transfer of all or substantially all of Company’s
assets on a consolidated basis; (iii) holders of the securities of Company
entitled to vote thereon approve a transaction (or, if such approval is not
required by applicable law and is not solicited by the Company, the closing of
such a transaction) pursuant to which Company will undergo a merger,
consolidation, statutory share exchange or similar event with a Person,
regardless of whether Company is intended to be the surviving or resulting
entity after the merger, consolidation, statutory share exchange or similar
event, other than a transaction that results in the voting securities of Company
carrying the right to vote in elections of persons to the Board outstanding
immediately prior to the closing of the transaction continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than 50% (fifty percent) of Company’s voting
securities carrying the right to vote in elections of persons to Company’s
Board, or voting securities of such surviving entity carrying the right to vote
in elections of persons to the Board of Directors or similar authority of such
surviving entity, outstanding immediately after the closing of such transaction;
(iv) the Continuing Directors cease for any reason to constitute at least half
of the number of members of the Board; (v) holders of the securities of Company
entitled to vote thereon approve a plan of complete liquidation of Company or an
agreement for the liquidation by the Company of all or substantially all of
Company’s assets (or, if such approval is not required by applicable law and is
not solicited by Company, the commencement of actions constituting such a plan
or the closing of such an agreement); or (vi) the Board adopts a resolution to
the effect that, in its judgment, as a consequence of any one or more
transactions or events or series of transactions or events, a change in control
of Company has effectively occurred.  Notwithstanding the foregoing, no event
resulting from an initial public offering of securities of Company shall
constitute a Company Change in Control.  The Board shall be entitled to exercise
its discretion in exercising its judgment and in the adoption of such
resolution, whether or not any such transaction(s) or event(s) might be deemed,
individually or collectively, to satisfy any of the criteria set forth in
subparagraphs (i) through (v) above.
 
 
 

--------------------------------------------------------------------------------

 
 
“Continuing Director” means any member of the Board (i) who was a member of the
Board on the date hereof, or (ii) whose nomination for or election to the Board
was recommended or approved by a majority of the Continuing Directors.
 
“Control” (and “Controlling” and “Controlled”) shall mean possession, directly
or indirectly, of the power to direct or cause the direction of management
policies of such Entity through the ownership of voting securities or by
contract.
 
“Constructive Termination”  means Executive’s voluntary termination, upon thirty
(30) days’ prior written notice to the Company, following:  (A) Executive being
designated to a divisional as opposed to corporate role with the Company or
Operating Company; (B) a material reduction or change in job duties,
responsibilities and requirements, including, without limitation, any material
increase in travel responsibilities, inconsistent with Executive’s position with
Company and Executive’s duties, responsibilities and requirements; (C) any
reduction of Executive’s base compensation or inactive pay (bonus); or (D)
Executive’s refusal to relocate to a facility or location more than fifty (50)
miles from Company’s current headquarters.
 
“Entity” means any corporation, firm, unincorporated organization, association,
partnership, limited partnership, limited liability company, limited liability
partnership, business trust, joint stock company, joint venture organization,
entity or business.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Involuntary Termination” shall mean, at any time within that period which is
one-year from the Change of Control Date (including such date), the termination
of the employment of Executive (i) by Company without Cause or (ii) due to
Constructive Termination.
 
“Person” means any human being, firm, corporation, partnership, or other
entity.  “Person” also includes any human being, firm, corporation, partnership,
or other entity as defined in sections 13(d)(3) and 14(d)(2) of the Exchange
Act.  The term “Person” does not include Company or any of its Affiliates, and
the term Person does not include any employee-benefit plan maintained by the
Company or any of its Affiliates, or any person or entity organized, appointed,
or established by the Company, or any of its Affiliates for or pursuant to the
terms of any such employee-benefit plan, unless the Board determines that such
an employee-benefit plan or such person or entity is a “Person”.
 
 
 

--------------------------------------------------------------------------------

 
 
4. Effect of Termination.  If Executive’s employment is terminated with Company
at any time for any reason, Executive shall be entitled to (i) reimbursement for
final expenses that Executive reasonably and necessarily incurred on behalf of
the Company prior to Executive’s termination of employment (provided that
Executive submits expense reports and supporting documentation as required by
Company practice or policy), (ii) unpaid compensation and benefits and (iii)
unused vacation, accrued through the date of Executive’s termination of
employment.
 
5. Effect of Involuntary Termination.  Only in the event of an Involuntary
Termination, Executive shall be entitled to the following, subject to Section 7
hereof:
 
a.           continuation of Executive’s base salary in effect on the date of
such Involuntary Termination for a period of eighteen (18) months from the date
of termination (the “Payment Period”), payable in accordance with the Operating
Company’s prevailing compensation practice, as such practice may be modified
from time to time;
 
b.           Notwithstanding any provision of any annual or long-term incentive
plan to the contrary, the Company shall pay to the Executive a lump sum amount,
in cash, equal to the sum of (i) any unpaid incentive compensation which has
been allocated or awarded to the Executive for a completed fiscal year or other
measuring period preceding the date of Involuntary Termination under any such
plan and which, as of the date of Involuntary Termination, is contingent only
upon the continued employment of the Executive to a subsequent date, and (ii) a
pro rata portion to the date of Involuntary Termination of the aggregate value
of all contingent incentive compensation awards to the Executive for all then
uncompleted periods under any such plan, calculated as to each such award by
multiplying the award that the Executive would have earned on the last day of
the performance award period, assuming the achievement, at the target level (or,
if greater, based on actual results to date of Involuntary Termination), of the
individual and corporate performance goals established with respect to such
award, by the fraction obtained by dividing the number of full months and any
fractional portion of a month during such performance award period through the
date of Involuntary Termination by the total number of months contained in such
performance award period;
 
c.           should Executive elect continued medical insurance coverage under
the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) and the
Company is eligible under COBRA requirements, payment of Executive’s COBRA
premiums during the Payment Period, subject to and in accordance with the
provisions of COBRA.  If Company is not eligible for COBRA insurance coverage,
then Company will reimburse the monthly expense associated with private medical
insurance coverage during the Payment Period;
 
d.           one-hundred percent (100%) of the unvested portion of each
outstanding stock option granted to Executive shall be accelerated so that they
become immediately exercisable upon the date of Involuntary Termination and may
be exercised during the Payment Period; provided that, such stock options that
remain unexercised upon expiration of the Payment Period shall then terminate
and cease to be outstanding; and
 
 
 

--------------------------------------------------------------------------------

 
 
e.           notwithstanding the terms and conditions of any written stock
option agreement between Executive and Company, as amended (“Stock Option
Agreements”), Executive shall have during the Payment Period the ability to
exercise any stock options that are vested as of Executive’s date of termination
pursuant to the terms the applicable Stock Option Agreement or Change of Control
provisions herein, but in no event shall any stock option be exercisable at any
time after the expiration date of such stock option, and upon the expiration of
the Payment Period, such stock options shall terminate and cease to be
outstanding.
 
6. Taxes.                (a)           If  any of the payments or benefits
received or to be received by the Executive whether pursuant to the terms of
this Agreement or any other plan, arrangement or agreement) (all such payments
and benefits, excluding the Gross-Up Payment, being hereinafter referred to as
the "Total Payments") will be subject to the Excise Tax, the Company shall pay
to the Executive an additional amount (the "Gross-Up Payment") such that the net
amount retained by the Executive, after deduction of any Excise Tax on the Total
Payments and any federal, state and local income and employment taxes and Excise
Tax upon the Gross-Up Payment, and after taking into account the phase out of
itemized deductions and personal exemptions attributable to the Gross-Up
Payment, shall be equal to the Total Payments.
 
(b)           For purposes of determining whether any of the Total Payments will
be subject to the Excise Tax and the amount of such Excise Tax, (i) all of the
Total Payments shall be treated as "parachute payments" (within the meaning of
section 280G(b)(2) of the Internal Revenue Code of 1986, as amended (the “Code”)
unless, in the opinion of tax counsel ("Tax Counsel") reasonably acceptable to
the Executive and selected by the accounting firm which was, immediately prior
to the Change in Control, the Company's independent auditor (the "Auditor"),
such payments or benefits (in whole or in part) do not constitute parachute
payments, including by reason of section 280G(b)(4)(A) of the Code, (ii) all
"excess parachute payments" within the meaning of section 280G(b)(l) of the Code
shall be treated as subject to the Excise Tax unless, in the opinion of Tax
Counsel, such excess parachute payments (in whole or in part) represent
reasonable compensation for services actually rendered (within the meaning of
section 280G(b)(4)(B) of the Code) in excess of the amount allocable to such
reasonable compensation, or are otherwise not subject to the Excise Tax, and
(iii) the value of any noncash benefits or any deferred payment or benefit shall
be determined by the Auditor in accordance with the principles of sections
280G(d)(3) and (4) of the Code. For purposes of determining the amount of the
Gross-Up Payment, the Executive shall be deemed to pay federal income tax at the
highest marginal rate of federal income taxation in the calendar year in which
the Gross-Up Payment is to be made and state and local income taxes at the
highest marginal rate of taxation in the state and locality of the Executive's
residence on the date Involuntary of Termination, net of the maximum reduction
in federal income taxes which could be obtained from deduction of such state and
local taxes.
 
 
 

--------------------------------------------------------------------------------

 


(c)           In the event that the Excise Tax is finally determined to be less
than the amount taken into account hereunder in calculating the Gross-Up
Payment, the Executive shall repay to the Company, within five (5) business days
following the time that the amount of such reduction in the Excise Tax is
finally determined, the portion of the Gross-Up Payment attributable to such
reduction (plus that portion of the Gross-Up Payment attributable to the Excise
Tax and federal, state and local income and employment taxes imposed on the
Gross-Up Payment being repaid by the Executive), to the extent that such
repayment results in a reduction in the Excise Tax and a dollar-for-dollar
reduction in the Executive's taxable income and wages for purposes of federal,
state and local income and employment taxes, plus interest on the amount of such
repayment at the rate provided in section 1274(b)(2)(B) of the Code. In the
event that the Excise Tax is determined to exceed the amount taken into account
hereunder in calculating the Gross-Up Payment (including by reason of any
payment the existence or amount of which cannot be determined at the time of the
Gross-Up Payment), the Company shall make an additional Gross-Up Payment in
respect of such excess (plus any interest, penalties or additions payable by the
Executive with respect to such excess) within five (5) business days following
the time that the amount of such excess is finally determined. The Executive and
the Company shall each reasonably cooperate with the other in connection with
any administrative or judicial proceedings concerning the existence or amount of
liability for Excise Tax with respect to the Total Payments.
 
(d)           The payments provided in subsections (a) and (b) of this Section 6
shall be made not later than the fifth day following the date of Involuntary
Termination provided, however, that if the amounts of such payments cannot be
finally determined on or before such day, the Company shall pay to the Executive
on such day an estimate, as determined in good faith by the Executive or, in the
case of payments referenced above of the minimum amount of such payments to
which the Executive is clearly entitled and shall pay the remainder of such
payments (together with interest on the unpaid remainder (or on all such
payments to the extent the Company fails to make such payments when due) at the
rate provided in section 1274(b)(2)(B) of the Code) as soon as the amount
thereof can be determined but in no event later than the thirtieth (30th) day
after the date of Involuntary Termination.  At the time that payments are made
under this Agreement, the Company shall provide the Executive with a written
statement setting forth the manner in which such payments were calculated and
the basis for such calculations including, without limitation, any opinions or
other advice the Company has received from Tax Counsel, the Auditor or other
advisors or consultants (and any such opinions or advice which are in writing
shall be attached to the statement).


(e)           The Company also shall pay to the Executive all legal fees and
expenses incurred by the Executive in disputing in good faith any issue
hereunder relating to the termination of the Executive's employment, in seeking
in good faith to obtain or enforce any benefit or right provided by this
Agreement or in connection with any tax audit or proceeding to the extent
attributable to the application of section 4999 of the Code to any payment or
benefit provided hereunder. Such payments shall be made within five (5) business
days after delivery of the Executive's written requests for payment accompanied
with such evidence of fees and expenses incurred as the Company reasonably may
require.
 
 
 

--------------------------------------------------------------------------------

 
 
7. Conditions of Benefits. Executive shall receive the benefits set forth in
Section 5 and 6 hereof only if Executive (i) executes a separation agreement,
which includes a general release, in a form and of a scope acceptable to Company
in its discretion; (ii) presents satisfactory evidence to Company that he has
returned all Company property, confidential information and documentation to
Company; (iii) complies with, and does not violate, any provision of any
confidentiality and/or non-solicitation agreements that Executive may have
entered into with  Company (a “Confidentiality Agreement”); (iv) provides the
Operating Company and Company with a signed, written resignation of Executive’s
status as an employee, officer and/or director of Company, as applicable; and
(v) shall not be entitled to receive any compensation, benefits, or other
payments from Company, except as set forth in this Agreement, as a result of or
in connection with the termination of Executive’s employment at any time and for
any reason.  In the event Company reasonably believes that Executive has
breached, or has threatened to breach, any provision of any Confidentiality
Agreement, Company shall immediately terminate all benefits and Executive shall
no longer be entitled to such benefits and payments under this Agreement and
further shall be required to reimburse all payments previously made by Company
pursuant to this Agreement.  Such termination of benefits shall be in addition
to any and all legal and equitable remedies available to Company, including
injunctive relief.
 
8. Governing Law/Interpretation. Executive and Company agree that this Agreement
and any claims arising out of or in connection with this Agreement shall be
governed by and construed in accordance with the laws of the State in which
Executive substantially performs his/her employment responsibilities or, if
none, the State of Arizona and shall in all respects be interpreted, enforced
and governed under the internal and domestic laws of such State, without giving
effect to the principles of conflicts of laws thereof.
 
9. Entire Agreement.  This Agreement embodies the entire agreement among the
parties with respect to benefits payable upon an Involuntary Termination and
there have been and are no agreements, representations or warranties, oral or
written among the parties regarding the subject matter of this Agreement other
than those set forth or provided for in this Agreement.
 
10. Assignment. Executive acknowledges that the services to be rendered
hereunder are unique and personal in nature.  Accordingly, Executive may not
assign any rights or delegate any duties or obligations under this
Agreement.  The rights and obligations of Company under this Agreement shall
automatically be assigned to the successors and assigns of Company (including,
but not limited to, any successor in the event of a Change of Control, as well
as any other entity that Controls, is Controlled by, or is under common Control
with, any such successor), and shall inure to the benefit of, and be binding
upon, such successors and assigns, as well as Executive’s heirs and
representatives.
 
11. Notices.  All notices required hereunder shall be in writing and shall be
delivered in person, by facsimile or by certified or registered mail, return
receipt requested, and shall be effective upon sending if by facsimile, or upon
receipt if by personal delivery or certified or registered mail.  All notices
shall be addressed as follows or to such other address as the parties may later
provide in writing:
                                                            

  if to Company:   IR BioSciences Holdings, Inc.   8777 E. Via de Ventura Suite
# 280   Scottsdale, Arizona  85258   Attn: Michael Wilhelm, CEO

 
 
 

--------------------------------------------------------------------------------

 
 
and, if to Executive: at the home address specified on the signature page of
this Agreement.
 
12. Severability/Reformation.  If any one or more of the provisions (or any part
thereof) of this Agreement shall be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions (or any part thereof) shall not in any way be affected or impaired
thereby, and this Agreement shall be construed and reformed to the maximum
extent permitted by law.  The language of all parts of this Agreement shall in
all cases be construed as a whole according to its fair meaning and not strictly
for or against either of the parties.
 
13. Modification and Waiver. This Agreement and the rights, remedies and
obligations contained in any provision hereof, may be modified or waived only in
accordance with this Section 13.  No waiver by either party of any breach by the
other or any provision hereof shall be deemed to be a waiver of any later or
other breach thereof or as a waiver of any other provision of this
Agreement.  This Agreement and its terms may not be waived, changed, discharged
or terminated orally or by any course of dealing between the parties, but only
by a written instrument signed by the party against whom any waiver, change,
discharge or termination is sought.
 
14. Arbitration. Any dispute, controversy or claim arising out of or in
connection with this Agreement shall be exclusively subject to arbitration
before the American Arbitration Association (“AAA”).  Such arbitration shall
take place in the State as determined under Section 8 hereof, before a single
arbitrator in accordance with AAA’s then current National Rules for the
Resolution of Employment Disputes.  Judgment upon any arbitration award may be
entered in any court of competent jurisdiction.  All parties shall cooperate in
the process of arbitration for the purpose of expediting discovery and
completing the arbitration proceedings.  Nothing contained in this Section or
elsewhere in this Agreement shall in any way deprive the Company or Operating
Company of its right to obtain injunctive relief in a court of competent
jurisdiction for purposes of enforcing any confidentiality agreement entered
into between the Company or Operating Company and Executive.
 
15. Survival of Obligations and Rights.  The obligations and rights contained in
Sections 4 through 8, inclusive, and 10 hereof shall survive the termination of
Executive’s employment due to an Involuntary Termination.  Moreover, Section 14
hereof shall survive the termination of Executive’s employment for any reason.
 
16. Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.
 
17. Section Headings.  The descriptive section headings herein have been
inserted for convenience only and shall not be deemed to define, limit, or
otherwise affect the construction of any provision hereof.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first written above.
 
IR BIOSCIENCES HOLDINGS, INC.
 
By:  /s/ Michael K. Wilhelm
 
Name: Michael K. Wilhelm
 
Title: President and CEO
 
EXECUTIVE


/s/John Fermanis
John Fermanis
 
Address for Notice to Executive:
9831 E. Evans Drive
Scottsdale, AZ. 85260


 
 
 

--------------------------------------------------------------------------------

 


 